             IN THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF NEVADA

UNITED STATES OF AMERICA,    )
                             ) Case No. 2:18-cr-00062-JCM-NJK
             Plaintiff,      )
                             )      ORDER TEMPORARILY
vs.                          )     UNSEALING PROCEEDING
                             )
GILBERT DAVILA,              )
                             )
             Defendant.      )
____________________________ )


     On November 7, 2019, this Court received a request from
Amber McClane, Court Reporter, for a transcript of the sealed
portion of the hearing regarding: Status Conference, held on
April 4, 2019.


     IT IS THEREFORE ORDERED that the reporter notes of said
hearing shall be unsealed for the limited purpose of providing
the transcript as requested by CHRISTOPHER ORAM, ESQ. The
original reporter notes shall thereafter be resealed, together
with the certified copy of the transcript delivered to the
Clerk pursuant to 28 U.S.C. § 753(b), until further order of
this Court.



      IT IS FURTHER ORDERED that Amber McClane, Court Reporter,
shall not disclose the contents of the transcript of the
sealed proceeding to anyone other than the parties or
representatives of the parties directly concerned with this
case.



     DATED November 12, 2019.
           this _______    day of _________, 2019




                    __________________________________
                              JAMES C. MAHAN
                    UNITED STATES DISTRICT COURT JUDGE
